         Case 1:18-cr-00373-RJS Document 853
                                         857 Filed 08/16/21
                                                   08/25/21 Page 1 of 2




                                                          DIRECT DIAL   212.763.0889
                                                          DIRECT EMAIL shecker@kaplanhecker.com



                                                                                       August 16, 2021

VIA ECF
Honorable Richard J. Sullivan
United States Circuit Judge for the Second Circuit
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007


Re:    United States v. Burgess, et al. (Ramal Curtis), 18 Cr. 373 (RJS)

Dear Judge Sullivan:

        We represent Ramal Curtis, who is scheduled to be sentenced by Your Honor on August
27, 2021 in the above-captioned matter. Earlier today, we filed a supplemental sentencing
submission (the “Sentencing Submission” or “Submission”). The Sentencing Submission
describes a prior medical condition of Mr. Curtis and attaches, as Exhibit B to that Submission, a
medical record documenting that condition. We respectfully request that Exhibit B to the
Sentencing Submission be filed under seal pursuant to United States v. Amodeo, 71 F.3d 1044 (2d
Cir. 1995), and that references to the medical condition in the Sentencing Submission be redacted.
In light of the COVID-19 pandemic and the administrative complications it has caused, we are
simultaneously emailing an unredacted copy of the Sentencing Submission and Exhibit B to that
Submission to Your Honor’s chambers and copying the United States Attorneys on this case. If
Your Honor requests, we will also file the Sentencing Submission by submitting it in person to the
Court’s sealed documents depository box at the Daniel Patrick Moynihan Courthouse.

       While the Second Circuit recognizes a presumption of open records, that presumption may
be overcome based on the “privacy interest of the person resisting disclosure.” Id. at 1050. In line
with this principle, courts in this Circuit routinely file under seal litigants’ sensitive medical
records. See, e.g., United States v. Daugerdas, No. 9 Cr. 81, 2020 WL 2097653, at *3, n.2
(S.D.N.Y. May 1, 2020) (defendant’s BOP medical records docketed under seal); United States v.
Estevez, 18 Cr. 669, 2020 WL 1911207, at *1 (S.D.N.Y. April 20, 2020) (noting that medical
records were filed under seal); Robinson v. Clark, No. 15 Cv. 8434, 2017 WL 775813, at *10
(S.D.N.Y. Feb. 27, 2017) (filing submission under seal where documents contained “medical
information not appropriate for filing on a public docket.”).
         Case 1:18-cr-00373-RJS Document 853
                                         857 Filed 08/16/21
                                                   08/25/21 Page 2 of 2




       Here, the Sentencing Submission and Exhibit B to that Submission contain highly personal,
confidential, and sensitive information regarding Mr. Curtis’s health and medical history. In line
with the case law cited above, we respectfully request that the Court exercise its discretion and
permit Exhibit B to be filed under seal and permit any references to Mr. Curtis’s prior medical
condition in the Sentencing Submission to be redacted.




                                                    Respectfully submitted,




                                                    Sean Hecker
                                                    Meredith Foster
                                                    KAPLAN HECKER & FINK LLP
                                                    350 Fifth Avenue, 63rd Floor
                                                    New York, New York 10118
                                                    Telephone: (212) 763-0883
                                                    Facsimile: (212) 564-0883
                                                    shecker@kaplanhecker.com

                                                    Counsel for Ramal Curtis
cc:    (by ECF)
Assistant United States Attorneys
 Because the Court is not persuaded that Defendant's prior positive test
 for COVID-19 is the kind of sensitive medical information that
 implicates a privacy interest sufficient to overcome the presumption of
 open records, see United States v. Amodeo, 71 F.3d 1044, 1050-51 (2d
 Cir. 1995), Defendant's requests to file Exhibit B under seal and to
 redact references to his being ill with COVID-19 in the sentencing
 submission are DENIED. Defendant shall file his unredacted sentencing
 submission on ECF forthwith.

 SO ORDERED:                                                ________________________________
 Date: August 24, 2021                                             Richard J. Sullivan
                                                            U.S.C.J., Sitting by Designation




                                                2
